     Case 2:20-cv-00244-JAD-EJY Document 31 Filed 09/09/21 Page 1 of 3



 1
   REBECCA L. MASTRANGELO, ESQ.
 2 Nevada Bar No. 5417
   ROGERS, MASTRANGELO, CARVALHO & MITCHELL
 3 700 S. Third Street
   Las Vegas, Nevada 89101
 4 Phone (702) 383-3400
   Fax (702) 384-1460
 5 rmastrangelo@rmcmlaw.com
   Attorneys for COUNTRY MUTUAL INSURANCE COMPANY
 6
 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
10 TERESA SIVIL,                         )
                                         )                 CASE NO. 2:20-cv-00244-JAD-EJY
11                Plaintiff,             )
                                         )
12   vs.                                 )
                                         )
13   COUNTRY MUTUAL INSURANCE            )                 STIPULATION AND ORDER TO
     COMPANY, a foreign corporation;     )                 EXTEND DISCOVERY DEADLINES
14   DOES I through X; and ROE           )                 (FIRST REQUEST)
     CORPORATIONS I through X,           )
15                                       )
                  Defendants.            )
16   ____________________________________)
17          Pursuant to LR IA 6-1 and LR II 26-4, the parties request a sixty (60) day extension of
18 the close of discovery deadline as set forth below in order to accomplish the depositions of
19 several witnesses to the matter at issue. This stipulation is filed at least 21 days before the
20 earliest deadline sought to be extended, i.e., the close of discovery deadline, and is the parties’
21 first request for an extension of time. In support of this request, the parties inform the Court of
22 the following:
23          The nature of this action involves a dispute over insurance coverage and allegations of
24 breach of contract, bad faith, unfair trade practices, and declaratory relief.
25          (a)     Discovery completed: the parties have exchanged lists of witnesses and relevant
26 documents and have each propounded and responded to written discovery;
27          (b)     Remaining discovery: the depositions of the parties (Plaintiff Teresa Sivil and the
28                  Fed.R.Civ.P. 30(b)(6) witness for Defendant) as well as independent witnesses
     Case 2:20-cv-00244-JAD-EJY Document 31 Filed 09/09/21 Page 2 of 3



 1                     consisting of Melissa Izatt, Sarah Muranaka, and Keith Nordlof.
 2            ( c)     Reason for discovery not being able to be completed by October 1, 2021 deadline:
 3                     the parties have been diligent in conducting discovery and the original deadline of
 4                     October 1, 2021, has not yet passed. However, three of the five depositions
 5                     needed involve witnesses located outside the State of Nevada. The parties
 6                     delayed scheduling those depositions due to the COVID 19 pandemic affecting in
 7                     person depositions and travel. Although there are still pandemic-related
 8                     difficulties with same, counsel believe that they will be able to proceed using
 9                     CDC recommended precaustions.
10            (d)      Proposed schedule for completing remaining discovery:
11
12 SCHEDULED EVENT                                CURRENT DEADLINE                             PROPOSED
                                                                                               DEADLINE
13
     Expert Disclosures                           CLOSED                                       Unchanged/past
14
     Rebuttal Expert Disclosures                  CLOSED                                       Unchanged/past
15
     Discovery Cutoff                             10/01/2021                                   12/01/2021
16
     Dispositive Motions                          11/01/2021                                   01/03/2022
17
     Proposed Joint Pretrial Order                12/01/2021                                   02/01/20221
18
19 / / /
20 / / /
21 / / /
22
23
24
25
26
              1
                      However, if dispositive motions were to be filed, the deadline for the Proposed Joint Pretrial Order
27   would be deferred until 30 days after the Court rules on the dispositive motions.

28                                                            2
     Case 2:20-cv-00244-JAD-EJY Document 31 Filed 09/09/21 Page 3 of 3



 1         This request for an extension of time seeks sixty (60) additional days to accomplish the
 2 out of state depositions and is not sought for any improper purpose including delay.
 3         DATED this 9th day of September, 2021.
 4    ROGERS, MASTRANGELO, CARVALHO                     BOWEN LAW OFFICES
 5    & MITCHELL

 6    /s/ Rebecca Mastrangelo                           /s/ Jerome Bowen
                                                        ______________________________
 7    Rebecca L. Mastrangelo, Esq.                      Jerome Bowen, Esq.
      Nevada Bar No. 5417                               Nevada Bar No. 4540
 8    700 S. Third Street                               9960 W. Cheyenne Avenue, Suite 270
      Las Vegas, Nevada 89101                           Las Vegas, Nevada 89129
 9    Attorney for Defendant                            Attorneys for Plaintiff
      Country Mutual Insurance Company
10
11
12         ORDER

13         IT IS SO ORDERED this 9th day of September, 2021.

14
15                                                        __________________________________
                                                          U.S. MAGISTRATE JUDGE
16
17 SUBMITTED BY:
   ROGERS, MASTRANGELO, CARVALHO
18 & MITCHELL
19 /s/ Rebecca Mastrangelo
   _______________________________
20 REBECCA L. MASTRANGELO, ESQ.
   Nevada Bar No. 5417
21 700 S. Third Street
   Las Vegas, Nevada 89101
22 Attorney for Defendant
   Country Mutual Insurance Company
23
24
25
26
27
28                                                  3
